Citation Nr: 0738376	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the RO rating decision of November 1983 that denied service 
connection for cause of the veteran's death.

2.  Entitlement to an effective date earlier than December 2, 
2003, for an award of dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and H.L.


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945 and from May 1948 to March 1952.  The veteran 
died in December 1982, and the appellant is his surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Pittsburgh, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO granted 
entitlement to service connection for cause of the veteran's 
death for purposes of the appellant receiving dependency and 
indemnity compensation (DIC), effective from December 2, 
2003.  The appellant perfected a timely appeal with regard to 
the effective date assigned for the award of DIC benefits.

With regard to this issue, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge 
in March 2006, and a transcript of that hearing is associated 
with the claims file.

In May 2006 and March 2007, the Board remanded this case to 
the RO for further development.

For reasons explained below, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In October 2004, the appellant filed a claim of clear and 
unmistakable error (CUE) with regard to a November 1983 
rating decision in which the RO had denied service connection 
for cause of the veteran's death.

Pursuant to instructions from a May 2006 Board remand, the RO 
rendered a May 2006 rating decision, finding no CUE in the 
November 1983 rating decision.

In July 2006, the RO issued a Supplemental Statement of the 
Case (SSOC) pertaining to the appellant's claim for an 
earlier effective date for DIC.  In the Reasons and Bases 
section of this SSOC, the RO acknowledged the CUE issue and 
reiterated its May 2006 decision to deny that claim.  
However, in this SSOC, the CUE issue was not listed as a 
separate and distinct issue from the earlier effective date 
claim on the first page; no laws or regulations pertaining to 
CUE claims were discussed; and the discrete issue of the 
appellant's CUE claim was not addressed.  Therefore, the July 
2006 SSOC was materially defective with regard to the CUE 
claim.  See 38 C.F.R. §§ 19.29, 19.30, 19.31.

In November 2006, the appellant filed a Notice of 
Disagreement (NOD) with the May 2006 rating decision 
regarding her CUE claim.  The RO did not subsequently issue a 
Statement of the Case (SOC) for this CUE claim.

In no case will a SSOC be used to announce decisions by the 
RO on an issue not previously addressed in a SOC, or to 
respond to a NOD on a newly appealed issue that was not first 
addressed in a SOC.  See 38 C.F.R. § 19.31.  In the current 
case, VA addressed the appellant's CUE claim in the July 2006 
SSOC, but the appellant did not file her NOD with regard to 
that issue until November 2006.  The RO then had a duty to 
respond to the appellant's November 2006 NOD by issuing her a 
SOC according to the guidelines of 38 C.F.R. §§ 19.29 and 
19.30.  See 38 C.F.R. §§ 19.29, 19.30, 19.31.  Because the RO 
failed to issue a SOC after the appellant filed her NOD, such 
a procedural defect served to foreclose the appellant's right 
to complete her appeal as to the CUE issue, because she was 
given no opportunity to file a Substantive Appeal for that 
claim.

The Board acknowledges the erroneous nature of its March 2007 
remand, which claimed that the RO had never furnished the 
appellant with a SOC with regard to the CUE issue.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The 
Board now acknowledges that the CUE issue was mentioned by 
the RO in the July 2006 SSOC.  However, this July 2006 SSOC 
was materially defective with regard to the CUE issue, as 
outlined above.  As a result, a new SOC must now be furnished 
to the appellant with regard to her CUE claim in order to 
cure the procedural defect currently at issue.

Because a finding of CUE in a prior rating action could 
render moot the appellant's earlier effective date claim on 
appeal, the Board finds that the CUE claim is inextricably 
intertwined with the earlier effective date claim.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  Under these circumstances, the Board finds 
that these issues should be considered together, and thus a 
decision by the Board on the appellant's earlier effective 
date claim would now be premature.  See Huston v. Principi, 
18 Vet. App. 395 (2004); Henderson v. West, 12 Vet. App. 11, 
20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

The RO should furnish the appellant a 
Statement of the Case regarding her 
claim of clear and unmistakable error 
in the November 1983 rating decision, 
to include notification of the need, 
and the appropriate time period, in 
which to file a substantive appeal to 
perfect the issues, in accordance with 
38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



